Exhibit 99.1 September 21, 2012 T & G APOTHECARY, INC. 3330 South Federal Highway Suite 200 Boynton Beach, FL 33435 Attention: Ms. Lilia Roberts Re: Letter of Intent for the combination of BIOLOGIX HAIRINC., ("BIOLOGIX")and T & G APOTHECARY, INC., ("TGAI") This letter confirms our mutual intention to enter into negotiations to effect a business combination (the "Transaction") on the terms set forth below. Thisletter is not intended to create legally binding obligations except as set out in paragraphs 4, 6 and 7 below but will serve as the basis for negotiating a definitive agreement leading to the completion of the Transaction. 1. The Transaction Structure:The Transaction is to be effected by way of a share exchange between BIOLOGIX and TGAI whereby the BIOLOGIX shareholders exchange their existing shares in BIOLOGIX for new restricted common treasury shares of TGAI. In whichcase no shareholderapprovalis required, but each existingBIOLOGIX shareholder can agree in the agreementto participate. The parties will jointly determine the optimum structure for the Transaction in orderto best satisfy taxplanning, regulatory and otherconsiderations, includingmutually agreed upon performance based milestones. Exchange: The number of TGAI shares that the shareholders of BlOLOGIX will hold on the closing of the Transaction will be 26,430,000restricted shares of common stock. Terms and conditions: The definitive agreement under which the parties will agree to carry out the Transaction (the"Transaction Agreement") will contain provisions that arccustomary for a transaction of this nature, and will include (but not be limitedto) representationandwarrantiesof both .BIOLOGIX and TGAI (and the BIOLOGIX principal shareholders), includingTGAI's status as a reporting issuer with the U.S. Securities and Exchange Commission Exchange (the "SEC"). The closing conditions in favour of both TGAI and BIOLOGIX will include the following: receipt of allrequired regulatory approvals to the carrying out of the Transaction; approvals of the boards of directors ofBIOLOGIXand TGAI and shareholdersof BIOLOGIX; obtaining allrequiredconsents third parties; BIOLOGIX HAIR INC. web: www.biologixhair.com 82 Avenue Road Toronto, Ontario Canada. M5R 2H2 email: info@biologixhair.com 1 completionof all required audited and unaudited financial statements of BIOLOGIX, prepared in accordance with US GAAP and audited and by a PCAOB registered audit firm; TGAI completing a financing prior to closing of not less than $300,000 consisting of600,000 pre-split shares of restricted common stock at a price of $.50 per share. forward split. TGAI will then have 8,600,000 shares issued including thefinancingdescribed above of which 5,000,000 are a restricted control block 600,000 are newfinancing sharesand 3,000,000 are free trading. These sharesare all to be forward split on a 7 new for 1old basis (7:1); transfer of 4,000,000 post-split restricted control block management shares toBIOLOGIX Management leaving 31,000,000 post-splitrestricted controlblock shares with current management. cancellation of30,000,000 post-split restricted management control block shares of TGAI of the currently issued and outstanding shares of common stockleaving 1,000,000of these shares with currentTGAI management: merger of TGAI and BIOLOGIX on a one share for one shares (1:1) basis leaving a total of 56,630,000 shares issued being 30,200,000TGAI shares then issued plus 26,430,000BIOLOGIX shares then issued; TGAI payingBIOLOGIX a $150,000 nonrefundable fee uponexecution of the letter of Transaction Agreement; TGAI will initiate a $50,000,000 best effortsfinancing upon closing ofthe merger; TGAI and its accountant having had a reasonable opportunity to review the foregoing financial statement (including corporate tax returns,general ledger listings,adjusting entries and opening trial balances) of BIOLOGIX, and that both TGAI and its accountants are satisfied with the content of such financial statements; completion, to theirrespective sole satisfaction, of duediligence by BIOLOGIX andTGAI of each other; no material change in the employment agreements of either party without the prior consent of the other parly; all representations in theTransaction Agreement being accurate as of the closing of the Transaction; no adverse material change in the business or financial condition of BIOLOGIX or TGAIsince the execution of the Transaction Agreement; BIOLOGIX HAIR INC. web: www.biologixhair.com 82 Avenue Road Toronto, Ontario Canada. M5R 2H2 email: info@biologixhair.com 2 closing of the transactionto be completedon a best efforts basis by both parties within the following parameters; notice of completion of substantialdue diligence and board approval by both parties by October 1, 2012; execution of Transaction Agreement by October 3, 2012; receipt of all required shareholder approvals from BIOLOGIX by October 10, 2012; and closing of Transaction by October 16, 2012. Both parties will work diligently during this period but recognize that regulatory and other market delays may require adjustments to this timetable. 2. Due Diligence Once all parties havesigned this letter, the due diligence teams of BIOLOGIX andTGAI will commence due diligence investigationon the other entity. BIOLOGIX and TGAI will give the other fullaccess toall of its (i) books, records, business plans, financial and operating data and all other information; (ii) assets and operations; and (iii) personnel. In theevent that each of TGAI and BIOLOGIX do not notify the other in writing priorto 5:00p.m. (Vancouver time) on October 1, 2012 (or such later date as the parties may mutually agreeupon) that the results of theirinvestigations are satisfactory and they are willing to negotiate and enter into the Transaction Agreement, this letter agreement shall terminate and be ofnofurtherforce effect. 3. DefinitiveTransaction Agreement Upon the satisfactory completion ofdigilence byBIOLOGIX and TGAI, theparties shall negotiatethe terms of the Transaction Agreement, acting reasonably and ingood faith, with a viewto executing agreement on or before October 3, 2012. 4. Standstill During the period from the satisfactory completionof diligence until this letter agreement is either superseded by the Transaction Agreernent or terminated pursuant to section 2,BIOLOGIX agrees that it will: (a) not solicit offers or have discussion with any third parties regarding its saleof its shares or assets or any other form of business combination, (b) conduct its business only in, and not take anyaction except in, the usual, ordinary and regular course of business consistent with past practice, and BIOLOGIX HAIR INC. web: www.biologixhair.com 82 Avenue Road Toronto, Ontario Canada. M5R 2H2 email: info@biologixhair.com 3 (c) not pay any dividends engage in non-arms Icngth transactions with their shareholders, or redeem in excess of 1% of its currently outstanding shares. 5. Transaction Costs In the event that this Transaction does not close, each of the parties will bc responsible for all costs (including, but not limited to, financial advisory, accounting. legal and other professional or consulting fees and expenses) incurred by it in connection with the transaction contemplated hereby. 6. Publicity Neither party will make any announcement, issue any pass release or otherwise disclose the existence of this letter, without the prior written consent of the other party. BIOLOGIX acknowledgesthat, as a reporting issuer (Trading Symbol: "TGPO" listed on the OTCBB), TGAI will be requiredto give public disclosure about the Transaction. 7. Confidentiality Agreements Eachparty will agree to keep the existence and the terms of this Letter ofIntent confidential and will not makeany disclosure except where disclosure is required by law. In addition, each party agrees that any information provided to the other in connection with the negotiation and entering into of the definitive agreernents for the Transaction will be maintained in ccmfidence, will not be disclosed to any other party, other than each party's respective professional advisors, except where disclosure is compelled by applicable law and will not be uscd by the party for any purpose other than the evaluation and completion of the Transaction. Each party will ensure that its respective officers, directors, employees and consultants will agree to maintain all information in connection with this Letter of Intent and the business combination transactions confidential. All obligations regarding confidentiality will survive termination of this Letter of Intent. 8. General This letter will be governed by and construed in accordance with the laws of the State of Nevada. TGAI and BIOLOGIX submit to the jurisdiction of the State of Nevada wilh respect to any rnatters arising out of this letter. This letter will not constitute an offer capable of acceptance. Upon the written confirmation the general terms and conditions set out in this letter by the parties to whom it is addressed, it will constitute it non-legally binding memorandum of understanding (except for paragraphs 4, 6 and 7) between us with respect to the principal terms and conditions to be included in a definitive agreement. If you are in agreement with the foregoing, please confirm that this letter Accurately sets forth your understandingof the terms of the proposed Transaction and the other matters set forth. BIOLOGIX HAIR INC. web: www.biologixhair.com 82 Avenue Road Toronto, Ontario Canada. M5R 2H2 email: info@biologixhair.com 4 herein, by signing a copy of this letter below and returning it to us prior to 5:00 p.m. (Vancouver time) on September 21, 2012, failing which this Letter shall he null and void. This letter may be executed in any numbcr of counterparts, each of when executed and delivered (including by way of facsimile) is an original but all of which. taken together shall constitute one and the same instrument. We look forward to working together. Yours very truly, BIOLOGIX HAIR INC. By: /s/Ron Holland Per: Ron Holland, Director, Chairman and CEO Agreed and confirmed this 21st day of September, 2012. T & G Apothecary, Inc. By: Per: Lilia Roberts, Director, President & CEO BIOLOGIX HAIR INC. web: www.biologixhair.com 82 Avenue Road Toronto, Ontario Canada. M5R 2H2 email: info@biologixhair 5 herein, by signing a copy of this letter below and returning it to us prior to 5:00 p.m. (Vancouver time) on September 21, 2012, failing which this Letter shall he null and void. This letter may be executed in any numbcr of counterparts, each of when executed and delivered (including by way of facsimile) is an original but all of which. taken together shall constitute one and the same instrument. We look forward to working together. Yours very truly, BIOLOGIX HAIR INC. By: /s/ Ron Holland Per: Ron Holland, Director, Chairman and CEO Agreed and confirmed this 21st day of September, 2012. T & G Apothecary, Inc. By: /s/ Lilia Roberts Per: Lilia Roberts, Director, President & CEO BIOLOGIX HAIR INC. web: www.biologixhair.com 82 Avenue Road Toronto, Ontario Canada. M5R 2H2 email: info@biologixhair 6
